In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                            No. 07-20-00025-CR


                              RICKY DEAN STANFIELD, APPELLANT

                                                       V.

                                         THE STATE OF TEXAS

                           On Appeal from the Criminal District Court 2
                                      Tarrant County, Texas,
                 Trial Court No. 1619240R, Honorable Wayne F. Salvant, Presiding

                                           December 29, 2021
                                   MEMORANDUM OPINION
                           Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant, Ricky Dean Stanfield, was convicted by a jury of three counts of

aggravated sexual assault of a child, A.S., and two counts of indecency with the same

child.1 The jury assessed a 60-year prison term for each of the three sexual assaults and

a 20-year term for each indecency. All sentences were to run concurrently. On appeal,




      1   To protect the privacy of the victim, we refer to her by her initials.
appellant contends that (1) the State’s evidence was insufficient to support his convictions

and (2) the trial court abused its discretion when it did not permit him to elicit evidence

from a community supervision officer during the punishment phase about a sex offender’s

obligation to register as such. We affirm.2

        Background

        In November 2019, an indictment issued alleging that on or about February 7,

2002, appellant, A.S.’s adopted father, intentionally or knowingly (1) caused his sexual

organ to contact A.S.’s sexual organ, (2) caused his sexual organ to contact A.S.’s anus,

(3) caused his mouth to contact A.S.’s sexual organ, (4) with the intent to arouse or gratify

the sexual desire of any person, engaged in sexual contact by touching A.S.’s genitalia,

and (5) causing her to touch his genitalia. At trial, A.S. testified that the sexual abuse

started when she was approximately five years old and continued until she was

approximately eleven or twelve years old.

        At first, appellant touched her vagina with his hand underneath her clothes and

later, when she was sleeping in her parents’ bed, touched her vagina with his penis nearly

every week. When this occurred, he laid behind her in bed and eventually ejaculated.

Later still, he entered her room, removed her clothes, and attempted to put his penis in

her anus. When he encountered difficulty, he stopped and then began touching her

vagina with his penis.

        When she was in elementary school, appellant took her to a room where he

worked, put his finger in her vagina and put his mouth on her vagina on a recurring basis.


        2  Because this appeal was transferred from the Second Court of Appeals, we are obligated to
apply its precedent when available in the event of a conflict between the precedents of that court and this
Court. See TEX. R. APP. P. 41.3.

                                                     2
He required that she touch herself each time and then touch his penis until he ejaculated.

Afterwards, he would sometimes buy her toys or give her special privileges, e.g., allowing

her to stay up late or play outside with friends.

       The last time she was sexually abused at his workplace, he touched his penis on

her vagina, and asked her if she wanted him to stop because she was getting too old.

She said she wanted him to stop, and he responded that he would but that if she ever

needed him or wanted to do it again, he was there. He also threatened that if she told

anyone, she would get into trouble or he would be sent away for a very long time and the

family would be homeless.

       In 2017, A.S. met with Katie Barton, an investigator with the district attorney’s

office, and told Barton that appellant had sexually abused her. Barton suggested A.S.

call appellant and confront him. During that recorded call, appellant confirmed there was

contact between his hand and her vagina and contact between her hand and his penis.

He explained he was just trying to make her feel good.

       A.S. subsequently made an outcry to Detective Jonathan Stieg when A.S. gave a

written statement explaining in detail when and how she was sexually abused. In addition

to corroborating her testimony at trial, Detective Stieg testified she told him that appellant

threatened that if she told anyone of the abuse, he would go away for a long time and she

would be in trouble. He also attempted to elicit a promise from her not to tell anyone

about the abuse.




                                              3
       Issue One – Legal Sufficiency

       To reiterate, appellant first contends that the evidence was legally insufficient to

support his conviction for aggravated sexual assault of a child under fourteen years of

age. The pertinent standard of review is discussed in Temple v. State, 390 S.W.3d 341

(Tex. Crim. App. 2013). In applying it here, we overrule the issue.

       A person commits the offense of aggravated sexual assault of a child if the person

intentionally or knowingly causes (1) the penetration of the anus of the child by any

means, (2) penetration of the mouth of the child by the actor’s sexual organ, (3) the sexual

organ of the child to contact or penetrate the mouth, anus, or sexual organ of another

person, including the actor, (4) the child’s anus to contact the mouth, anus or sexual organ

of another person including the actor, or (5) the child’s mouth to contact the anus or sexual

organ of another person, including the actor. See TEX. PENAL CODE ANN. § 22.021.

       The uncorroborated testimony of a child victim is sufficient to support a conviction

for aggravated sexual assault. TEX. CODE CRIM. PROC. ANN. art. 38.07; Martinez v. State,

178 S.W.3d 806, 814 (Tex. Crim. App. 2005) (noting article 38.07 deals with the

sufficiency of evidence required to sustain a conviction for certain sexual offenses). The

State has no burden to produce corroborating or physical evidence. Martines v. State,

371 S.W.3d 232, 240 (Tex. App.—Houston [1st Dist.] 2011, no pet.); see Lee v. State,

176 S.W.3d 452, 458 (Tex. App.—Houston [1st Dist.] 2004) (“The lack of physical or

forensic evidence is a factor for the jury to consider in weighing the evidence.”), aff’d, 206

S.W.3d 620 (Tex. Crim. App. 2006). Likewise, a child victim’s outcry statement alone

may be sufficient to support a sexual assault conviction. See Jones v. State, 428 S.W.3d



                                              4
163, 169 (Tex. App.—Houston [1st Dist.] 2014, no pet.); Tear v. State, 74 S.W.3d 555,

560 (Tex. App.—Dallas 2002, pet. ref’d).

        A.S.’s testimony as well as her outcry to Detective Stieg satisfy the test espoused

in Temple. As described above, she testified to escalating sexual abuse from the time

she was approximately five years old until she was eleven or twelve years old. The abuse

included appellant causing his penis to contact her vagina and her anus, his mouth to

contact her vagina; and appellant engaging in touching her genitalia and causing her to

touch his genitals until he was aroused to the point of ejaculation. The jury chose to

believe the victim, and we defer to its credibility choices.

        Issue Two – Exclusion of Evidence at Punishment Trial

        Next, during the punishment trial, appellant called Sawaki Samuels, a community

supervision officer, as a witness, and during direct examination, appellant requested that

he be allowed to elicit evidence from Samuels that appellant would be required to register

as a sex offender. The State objected, asserting that such evidence was irrelevant

because appellant’s convictions required that he register as a matter of law. As such, the

jury would not be required to decide whether appellant would be required to register. The

trial court ultimately agreed with the State and barred appellant from soliciting the

evidence. Appellant asserts the trial court abused its discretion in so ruling.3

        Generally, we review the trial court’s decision to admit or exclude evidence under

an abuse-of-discretion standard. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim.



        3  Due to his convictions, appellant was required to register as a sex offender as a matter of law
under the applicable provisions of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC.
ANN. arts. 62.001(5), 62.051(a).

                                                    5
App. 2010). A trial court abuses its discretion when its decision lies outside the zone of

reasonable disagreement. Taylor v. State, 268 S.W.3d 571, 579 (Tex. Crim. App. 2008).

Should that discretion be abused, we must assess its harmful effect, if any. Gonzalez v.

State, 544 S.W.3d 363, 373 (Tex. Crim. App. 2018).

       Evidentiary errors generally constitute non-constitutional error, the potential harm

of which we review under Rule 44.2(b) of the Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 44.2(b); Gonzalez, 544 S.W.3d at 373. Per that rule, non-constitutional

error is disregarded unless it affects a criminal defendant’s “substantial rights.” See TEX.

R. APP. P. 44.2(b); Casey v. State, 215 S.W.3d 870, 885 (Tex. Crim. App. 2007). That is,

an appellate court may not reverse for non-constitutional error if the court, after examining

the record as a whole, has fair assurance that the error did not have a substantial and

injurious effect or influence in determining the jury’s decision. Casey, 215 S.W.3d at 885.

Assuming arguendo that trial court’s exclusion of evidence was error, our examination of

the entire record per Casey leads us to a fair assurance that error, if any, did not have a

substantial and injurious effect or influence on the jury’s punishment decision.

       Samuels testified to numerous conditions of community supervision that applied

and could possibly apply if the jury granted appellant community supervision. He also

testified that appellant would be closely supervised and subject to home visitations at

least once a month. There would be restrictions on whom he could associate with and

where he could live and work. It was also disclosed that he would be required to abstain

from alcohol, illicit drugs, and be subject to testing to verify his abstention. That he would

report to his community supervision officer on a regular basis and potentially be subject

to GPS monitoring of his daily activities was also mentioned. Through other evidence the

                                              6
jury was informed that he (1) would not be allowed to have contact with the victim, (2)

could be subject to exclusion from certain geographic areas where children were prone

to congregate, (3) would be required to undergo extensive therapy that might involve

behavior modification, (4) could be incarcerated by the court to undergo such treatment,

and (5) would experience restrictions upon and monitoring of his internet and cell phone

use. Nor can we ignore the likelihood of a rational jury considering the nature of his

crimes as egregious and not meriting probation, especially when he evinced a willingness

to continue them. The foregoing circumstances led us to conclude that pretermitting

appellant from presenting evidence of one other restriction he faced if granted probation

was harmless. Accordingly, appellant’s second issue is overruled.

      We affirm the trial court’s judgments of conviction as to each count.



                                                      Per Curiam

Do not publish.




                                           7